                                    UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                                       Case No. 19-cr-O 1708-GPC

                                                Plaintiff,
                       vs.
                                                                       JUDGMENT OF DISMISSAL
 Robert Nicholas Frizalone,


                                            Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

D     the Court has granted the motion of the defendant for a judgment of acquittal; or

D     a jury has been waived, and the Court has found the defendant not guilty; or

D     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8: 1324(a)(2)(B)(iii) - Bringing in Aliens Without Presentation




Dated:   5/30/2019
                                         MAY 3 0 2019
                                                                       d States District Judge
                                  CL.F.:f-41< US Lll3Tl·~ICT CUURT
                             SOUTHERN DIST'r·\iCl OF CP.Llo=ORNIA
                             BY                               DEPUTY
